LeaeNed, P. J.
(dissenting):
It seems to me that the case of Dolan v. Mayor (68 N. Y., 274) does not fix the amount of salary as the measure of damages. The opinion says, at páge 282: “ The amount of salary, if not the fixed measure, may be considered by the jury in assessing the damages.” Thus it leaves the question of damages to be determined by proof. Nor does the section of the Code state what damages should be recovered. And I do not see that the Revised Statutes, formerly in force, determined that the salary was the measure of damages. If a relator has been engaged in other business, from which he has derived a profit, it can hardly be said that he has suffered as damages the total salary which he would have received if he had discharged the duties of the office.
The defendant in this case received the evidence of his election to the office from the officers authorized to give it, the common council. He had, therefore, either to act in the office or to leave the office vacant. And he has discharged the duties. While then the statute, it must be admitted, makes him liable for damages to the relator, there seems to be no reason why he should be adjudged to pay anything more than the actual pecuniary loss which the relator has sustained. I think that the amount is open to proof and is not necessarily the salary of the office, and, therefore, that the court ought not to have held, as matter of law, that the relator should recover the entire salary received by defendant.
The judgment should-be reversed and a new trial granted, costs to abide event.
Judgment affirmed, with costs.